DETAILED ACTION
This office action is in response to the application filed on 10/05/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2022 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 2021/0399621. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following (see table bolded items); The only notable difference is that the sensing circuit for the application senses the current and the copending application sense the voltage. However, options a and b recite measuring a voltage across the inductors and due to Ohm’s law, this is accomplished with the current passing through the inductor. Therefore, they are not patentably distinct from one another.
Application 17244920
Copending application 2021/0399621
1. A resonant switching power converter, which is configured to operably convert an input voltage to an output voltage, the resonant switching power converter comprising: a plurality of capacitors; a plurality of switches coupled to the plurality of capacitors; at least one charging inductor connected in series to at least one of the plurality of capacitors; at least one discharging inductor connected in series to at least one of the plurality of capacitors; a controller configured to operably generate a charging operation signal corresponding to a charging process and at least one discharging operation signal corresponding to at least one discharging process, so as to operate the plurality of switches, such that the plurality of switches switch electrical connections of the capacitors; and at least one zero current detection circuit configured to operably detect a charging resonant current flowing through the at least one charging inductor in a charging process and/or detect at least one discharging resonant current flowing through the at least one discharging inductor in the at least one discharging process, the zero current detection circuit generating at least one zero current detection signal which is sent to the controller when the zero current detection circuit detects that a level of the charging resonant current and/or a level of the at least one discharging resonant current is zero; wherein the charging operation signal and the at least one discharging operation signal have respective ON periods which do not overlap with one another, such that the charging process and the at least one discharging process do not overlap with one another; wherein in the charging process, the controller is configured to operably control the corresponding switches via the charging operation signal, such that a series connection of the plurality of capacitors and the at least one charging inductor is formed between the input voltage and the output voltage, to form a charging path; wherein in the at least one discharging process, the controller is configured to operably control the corresponding switches via the at least one discharging operation signal, such that a series connection of each of the capacitors and the corresponding discharging inductor is formed between the output voltage and a ground voltage level, to form a plurality of discharging paths at the same time or in a sequential order; wherein the controller determines start time points and end time points of the charging process and the at least one discharging process according to the at least one zero current detection signal; wherein the charging process and the at least one discharging process are arranged in a repeated, alternating manner, so as to convert the input voltage to the output voltage.
1. A resonant switching power converter, which is configured to operably convert an input voltage to an output voltage; the resonant switching power converter comprising: at least one capacitor; a plurality of switches, which are coupled to the at least one capacitor, wherein the plurality of switches are configured to operably switch electrical connection relationships of the at least one capacitor according to an operation signal; at least one charging inductor, which is connected in series to one of the at least one capacitor; at least one discharging inductor, which is connected in series to one of the at least one capacitor; and a zero current estimation circuit, which is coupled to one or more of (1)-(3): (1) the at least one charging inductor, (2) the at least one discharging inductor, and (3) the at least one capacitor, wherein the zero current estimation circuit is configured to operably estimate a time point at which a charging resonant current is zero during a charging process and/or estimate a time point at which a discharging resonant current is zero during at least one discharging process according to one or more of (a)-(c): (a) a voltage difference across two ends of the at least one charging inductor, (b) a voltage difference across two ends of the at least one discharging inductor, and (c) a voltage difference across two ends of the at least one capacitor, so as to generate a zero current estimation signal, wherein the operation signal is generated according to the zero current estimation signal; wherein the operation signal includes a charging operation signal and at least one discharging operation signal, wherein the charging operation signal and the at least one discharging operation signal have respective ON periods which do not overlap one another, so that the charging process and the at least one discharging process do not overlap each other; wherein in the charging process, the charging operation signal is configured to operably control the switching of the plurality of switches, so that a series connection of the at least one capacitor and the at least one charging inductor is formed between the input voltage and the output voltage, to form a charging path, whereby a resonant charging operation is performed on the at least one capacitor and the at least one charging inductor; wherein in the at least one discharging process, the at least one discharging operation signal is configured to operably control the switching of the plurality of switches, so that a series connection of each respective capacitor and one of the at least one discharging inductor is formed between the output voltage and a ground voltage level, to simultaneously or sequentially forms a plurality of discharging paths, whereby a resonant discharging operation is performed on the at least one capacitor and the at least one discharging inductor; wherein the charging process and the at least one discharging processes are arranged in a repeated, alternating manner, so as to convert the input voltage to the output voltage.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Cheng US 2020/0186039.
	Regarding Claim 1, Cheng teaches (Figures 2-3 and 5-7) a resonant switching power converter (2a), which is configured to operably convert an input voltage (Vin) to an output voltage (Vout), the resonant switching power converter comprising: a plurality of capacitors (C1-C2 and C22); a plurality of switches coupled to the plurality of capacitors (At 101 and 103); at least one charging inductor (L1) connected in series to at least one of the plurality of capacitors (C1); at least one discharging inductor (L2) connected in series to at least one of the plurality of capacitors; a controller (104) configured to operably generate a charging operation signal (Ton) corresponding to a charging process and at least one discharging operation signal (Toff) corresponding to at least one discharging process, so as to operate the plurality of switches, such that the plurality of switches switch electrical connections of the capacitors (Figs. 6); and at least one zero current detection circuit (at 104) configured to operably detect a charging resonant current flowing through the at least one charging inductor in a charging process and/or detect at least one discharging resonant current flowing through the at least one discharging inductor in the at least one discharging process (see figs. 2 and 6), the zero current detection circuit generating at least one zero current detection signal which is sent to the controller when the zero current detection circuit detects that a level of the charging resonant current and/or a level of the at least one discharging resonant current is zero (s601 or S604); wherein the charging operation signal and the at least one discharging operation signal have respective ON periods which do not overlap with one another (Fig. 6b), such that the charging process and the at least one discharging process do not overlap with one another (fig. 5); wherein in the charging process (e.g. Fig. 5a-5b), the controller is configured to operably control the corresponding switches via the charging operation signal, such that a series connection of the plurality of capacitors and the at least one charging inductor is formed between the input voltage and the output voltage, to form a charging path (Fig. 5a-5b); wherein in the at least one discharging process (Fig. 5d-5e), the controller is configured to operably control the corresponding switches via the at least one discharging operation signal, such that a series connection of each of the capacitors and the corresponding discharging inductor is formed between the output voltage and a ground voltage level (gnd), to form a plurality of discharging paths at the same time or in a sequential order; wherein the controller (104) determines start time points and end time points of the charging process and the at least one discharging process according to the at least one zero current detection signal (Fig. 6b); wherein the charging process and the at least one discharging process are arranged in a repeated, alternating manner, so as to convert the input voltage to the output voltage.  (For Example: Par. 47-57) 
	Regarding Claim 2, Cheng teaches (Figures 2-3 and 5-7) wherein the controller (104) determines the start time points and the end time points of the charging process and the at least one discharging process further according to the charging operation signal and/or the at least one discharging operation signal (see figs. 6) . (For Example: Par. 47-57)
	Regarding Claim 3, Cheng teaches (Figures 2-3 and 5-7)wherein the at least one zero current detection circuit (at 104) comprises: a current sensing circuit (sensing the current IL1 or IIL2 for example), which is configured to operably sense the charging resonant current in the charging processes or sense the at least one discharging resonant current in the at least one discharging process, so as to generate a current sensing signal (zero crossing determination s601 for example); and a comparison circuit, which is configured to operably compare the current sensing signal with a reference signal (0), so as to generate the at least one zero current detection signal (s601 for example). (For Example: Par. 47-57)
	Regarding Claim 4, Cheng teaches (Figures 2-3 and 5-7) further comprising a plurality of switch drivers (e.g. at 146-149 ), each of which is coupled between the controller and the corresponding switch (at 101 and 103), wherein each of the plural switch drivers is configured to operably control the corresponding switch according to the corresponding charging operation signal or the corresponding discharging operation signal (Fig. 7). (For Example: Par. 47-57)
	Regarding Claim 13, Cheng teaches (Figures 2-3 and 5-7) wherein the at least one charging inductor is one single charging inductor, and the at least one discharging inductor is one single discharging inductor (L1 and L2). (For Example: Par. 47-57)
	Regarding Claim 18, Cheng teaches (Figures 2-3 and 5-7) wherein the charging process has a charging resonant frequency (frequency during charging), whereas, the at least one discharging process has a discharging resonant frequency (frequency during discharging), and wherein the charging resonant frequency is different from the discharging resonant frequency (par. 37-39 and 42-44). (For Example: Par. 47-57)
	Regarding Claim 22, Cheng teaches (Figures 2-3 and 5-7) wherein a voltage conversion ratio of the input voltage to the output voltage of the resonant switching power converter is 4:1, 3:1 or 2:1. (For Example: Par. 58)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 2020/0186039 in view of Zambetti US 2019/0052165.
	Regarding Claim 14, Cheng teaches (Figures 2-3 and 5-7) the inductors (L1-L2).
	Cheng does not teach wherein an inductance of the single charging inductor is equal to an inductance of the single discharging inductor.
	Zambetti teaches wherein an inductance of the single charging inductor is equal to an inductance of the single discharging inductor (LS and L inductance can be 1nh due to the range they can be the same value). (For Example: Par. 95)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include wherein an inductance of the single charging inductor is equal to an inductance of the single discharging inductor, as taught by Zambetti to achieve zero voltage switching during operation of the system. 

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 2020/0186039 in view of Kanda US 2019/0052165.
	Regarding Claim 15-16, Cheng teaches (Figures 2-3 and 5-7) the inductors (L1-L2).
	Cheng does not teach wherein the at least one charging inductor and the at least one discharging inductor is one same single inductor; and wherein the same single inductor is a variable inductor.
	Kanda teaches wherein the at least one charging inductor and the at least one discharging inductor is one same single inductor (L1); and wherein the same single inductor is a variable inductor (Claim 17-19). (For Example: Par. Claims 17-19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include wherein the at least one charging inductor and the at least one discharging inductor is one same single inductor; and wherein the same single inductor is a variable inductor, as taught by Kanda to reduce unwanted noise. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 2020/0186039 in view of Cuk US 2011/0175591.
	Regarding Claim 17, Cheng teaches (Figures 2-3 and 5-7) the converter.
	Cheng does not teach wherein the charging process has a charging resonant frequency, whereas, the at least one discharging process has a discharging resonant frequency, and wherein the charging resonant frequency is identical to the discharging resonant frequency.
	Cuk (Figures 7) teaches wherein the charging process has a charging resonant frequency (S1 on), whereas, the at least one discharging process has a discharging resonant frequency (S1 off), and wherein the charging resonant frequency is identical to the discharging resonant frequency (par. 35). (For Example: Par. 35)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include wherein the charging process has a charging resonant frequency, whereas, the at least one discharging process has a discharging resonant frequency, and wherein the charging resonant frequency is identical to the discharging resonant frequency, as taught by Zambetti to achieve high efficiency at high frequencies. 



Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 2020/0186039 in view of Endo US 2007/0018617.
	Regarding Claims 19-20, Cheng teaches (Figures 2-3 and 5-7) the inductors (L1-L2).
	Cheng does not teach wherein a level of the reference signal is adjustable to adjust a duration period of the charging process, such that zero voltage switching is achieved; and wherein a level of the reference signal is adjustable to adjust a duration period of the at least one discharging process, such that zero voltage switching is achieved.
	Endo (figures 3-4) teaches wherein a level of the reference signal (from 33 and based on 331) is adjustable to adjust a duration period of the charging process (se fig. 4), such that zero voltage switching is achieved (with Ilo); and wherein a level of the reference signal is adjustable to adjust a duration period of the at least one discharging process, such that zero voltage switching is achieved (See fig. 4b how the value is changed based on reference from 331 and circuitry at 33). (For Example: Par. 71-82 and 87)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include wherein a level of the reference signal is adjustable to adjust a duration period of the charging process, such that zero voltage switching is achieved; and wherein a level of the reference signal is adjustable to adjust a duration period of the at least one discharging process, such that zero voltage switching is achieved, as taught by Endo to enable faster operation by taking into account load or current changes. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 2020/0186039 in view of Kotikalapoodi US 2018/0367033 (Herein Koti).
	Regarding Claim 21, Cheng teaches (Figures 2-3 and 5-7) the resonant switching converter.
	Chen does not teach wherein the resonant switching power converter is a bidirectional resonant switching power converter.
	Koti teaches (Fig. 10) wherein the switching power converter is a bidirectional switching power converter. (For Example: Par. 29)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include wherein the resonant switching power converter is a bidirectional resonant switching power converter, as taught by Koti to enable operation on different direction and provide power in said directions. 

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 2020/0186039 in view of Babazadeh US 10122256.
	Regarding Claim 23, Cheng teaches (Figures 2-3 and 5-7) wherein the at least one zero current detection signal (produce at 601) is generated when the at least one zero current detection circuit detects that the level of the charging resonant current is zero (Il1 or IL2). (For Example: Par. 47-57)
	Cheng does not teach wherein at an end of a delay interval starting from a time point at which the at least one zero current detection signal is generated, the discharging operation signal is switched to perform the at least one discharging process.
	Babazadeh teaches (Figures 1-2) wherein at an end of a delay interval (fig. 2 deadtime) starting from a time point at which the at least one zero current detection signal is generated (due to the zero crossing in fig. 2), the discharging operation signal (PW2 on) is switched to perform the at least one discharging process (PW1 off). (For Example: Col. 4)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include wherein at an end of a delay interval starting from a time point at which the at least one zero current detection signal is generated, the discharging operation signal is switched to perform the at least one discharging process, as taught by Babazadeh to avoid cross conduction of the system. 
	Regarding Claim 24, Cheng teaches (Figures 2-3 and 5-7) wherein the at least one zero current detection signal (produce at 601) is generated when the at least one zero current detection circuit detects that the level of the charging resonant current is zero (Il1 or IL2). (For Example: Par. 47-57)
	Cheng does not teach wherein at an end of a delay interval starting from a time point at which the at least one zero current detection signal is generated, the charging operation signal is switched to perform the charging process.
	Babazadeh teaches (Figures 1-2) wherein at an end of a delay interval (fig. 2 deadtime) starting from a time point at which the at least one zero current detection signal is generated (due to the zero crossing in fig. 2), the charging operation (PW1 on) signal is switched to perform the at least one charging process (PW2 off). (For Example: Col. 4)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include wherein at an end of a delay interval starting from a time point at which the at least one zero current detection signal is generated, the charging operation signal is switched to perform the at least one charging process, as taught by Babazadeh to avoid cross conduction of the system. 

Allowable Subject Matter
Claim 5-12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 5; prior art of record fails to disclose either by itself or in combination:  “…a logic circuit coupled to the at least one zero current detection circuit, wherein the logic circuit is configured to operably generate a charging determination signal and a discharging determination signal according to the at least one zero current detection signal and the charging operation signal and/or the at least one discharging operation signal; and a determination circuit coupled to the logic circuit, wherein the determination circuit is configured to operably generate the charging operation signal and the at least one discharging operation signal according to the charging determination signal and the discharging determination signal, so as to determine the start time points and the end time points of the charging process and the at least one discharging process.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838